Case 1:18-cr-20685-KMW Document 304-12 Entered on FLSD Docket 02/17/2021 Page 1 of 4

                                                                                                                     American Land
     ALTA Information Collection Form                                                                                Title Association
                                                                                                                     Prdecting DreamScre 1907
                                                                   GOVERNMENT
     Page 1 of 4                                                     EXHIBIT
                                                                        30
                                                                    18-cr-20685



     Under 31 U.S.C. 5326(a), the Treasury Department's Financial Crimes Enforcement Network (FinCEN)
     issued a Geographic Targeting Order to title insurance companies requiring the collection of beneficial
     ownership information for certain real estate transactions.
     Please complete the below questionnaire.This Company will rely on the answers provided to meet its
     reporting obligations.

     Who is completing this form?
       Name                                       Position/Title                             Company/Law Firm
         314 Hicks St LLC
       Postal Address (Headquarters)              City                            State      Zip                   EIN Number
         314 Hicks St                                Brookl n                      NY              11201
       Phone                                      E-Mail                                     Fax                  License #
         917-                                        314hicksll        mail.com

     Transactional Information
       Property Address (If multiplepropertiessee NOTE below):
           314 Hicks Street
       City                                                               State Zip                 County
                 Brooklyn                                            NY         11201      Kings County
       Date of Settlement                             Total purchase price (If multiplepropertiessee NOTE below)
         July 2, 2020

       Type of Transaction: K] Residential (1-4 family) C] Commercial                      Bank Financing: C] Yes            No

       Purchasertype: C] Natural Person                 Corporation Xl LLC C] Partnership C] Trust C] Other

      NOTE: If more than one property is purchased, list each address and purchase price on an addendum.

      Purchase Funds Information
       Total Amount paid by below instruments: $ 5,900,000
       Which type of Monetary Instrumentswere used (Use check boxes below)
           O U.S. Currency (Paper money & coin)
           C] Foreign Currency                                         Country:
           C] Cashier's check (s)                                            Cl Money orders(s)
           O Certified checks(s)                                             C] Personal or Business check(s)
          X] Wire or other funds transfer(s)                                 C] Virtual Currency




     Copyright 2006-2018American Land Title Association. All rights reserved. The use of this Form (or any derivativethereof)is
     restrided to ALTA licensees and ALTA members in good standing as of the date of use. All other uses are prohibited. Reprinted
     under license from the Arnerican Land Title Association.
Case 1:18-cr-20685-KMW Document 304-12 Entered on FLSD Docket 02/17/2021 Page 2 of 4

                                                                                                                       American Land
      ALTA Information Collection Form                                                                                 Title Association
                                                                                                                       Protectingthe AmericanDreamSince1907

      Page 2 of 4

      Individual Primarily Representing Purchaser
      (Defined as the individual authorized by the entity to enter into legally binding contracts).

      Attach Legible copy of government issued identification(i.e. passport, driveds license, etc.)
      Type of ID                                      Issuing State or Country        % of ownership interest

       Last Name                                            First Name
                     Domeneghetti                                          Allison

       Date of Birth           Occupation                           Taxpayer ID Number or EIN (if
                                   Trustee                          none write N/A)
       Address                                              City                                            State     Zip
                                                                   Tampa                                    FL
                                                                                                                         33602
      Purchaser's Name & Address
       Name of Purchaser
                     DC 2019 IrrevocableTrust
       Taxpayer ID Number or EIN (if                                          Doing Business Name (DBA) (IfnonewriteN/A)
       none write N/A
       Address                                               City                                          State Zip
                                                                     Tam a                                 FL         33602


       TRUSTS ONLY— Indicate who conducted the transaction: k] Trustee C] Settlor C] Other

      Complete the following pages if the real estate purchase is being made by a corporation, LLC,
      partnership, other legal entity or trust.
      For Corporations, LLCs,Partnerships and Other Entitiesprovide the information for:
          • Each BENEFICIAL OWNER who, directly or indirectly, owns 25% or more of the equity interests
             of the Purchaser. If a legal entity or a series of legal entities is the beneficial owner of the
             Purchaser, provide information for the ultimate beneficial owner of all the legal entities.

     For Trusts provide the information for:
          •    Trustee, settlor and EACH beneficiary of the trust. If the trustee, settlor or a beneficiary is a
               legal entity, provide information for the entity and the ultimate beneficial owner that directly or
               indirectly owns 25% or more of that entity.

     (Note: It is NOT necessary to complete the address fields if the information is on a legible copy of the
     government issued ID submitted to the title underwriter.)




     Copyright 2006-2018American Land Tide Association. All rights reserved. The use of this Form (or any derivativethereof)is
     restricted to ALTA liænsees and ALTA members in good standing as of the date of use. All other uses are prohibited. Reprinted
     under license frorn the American Land Title Association.
Case 1:18-cr-20685-KMW Document 304-12 Entered on FLSD Docket 02/17/2021 Page 3 of 4

                                                                                                                   American Land
      ALTA Information Collection Form                                                                             TitletheAssociation
                                                                                                                           AmericanDream
                                                                                                                   Prot«'ing

      Page 3 of 4



       ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
       Type of ID Passport                             Issuing State or Country          % of ownership interest

       Last Name                                                 First Name                                       M.I.
                                                                              G
       Date of Birth         Occupation                          Taxpayer ID Number or EIN (if
                                                                 none write N/A)

       Address                                                   City Tampa                             State     Zip
                                                                                                        FL        33602


       ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
       Type of ID                                      Issuing State or Country          % of ownership interest
                        Passport
       Last Name                                                 First Name                                       M.I.
                                                                              F
       Date of Birth         Occupation                          Taxpayer ID Number or EIN (if
                                                                 none write N/A)

       Address                                                   City                                    State    Zip
                                                                        Tampa


       ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
       Type of ID Passport                             Issuing State or Country          % of ownership interest

       Last Name                                                 First Name                                        M.I.
                                                                            A
       Date of Birth         Occupation                          Taxpayer ID Number or EIN (if
                                                                 none write N/A)

       Address                                                   City                                    State     Zi
                  101                                                   Tampa                            FL        31602


       ttach Legible cop of overnment issued identification (i.e. passport, driver's license, etc.)
       Type of ID                                    Issuing State or Country          % of ownership interest

       Last Name                                                 First Name                                        M.I.

       Date of Birth         Occupation                          Taxpayer ID Number or EIN (if
                                                                 none write N/A)

       Address                                                   City                                    State     Zip




      Copyright 2006-2018American Land Title Association. All righbreserved.       The use ofthis Form (or any derivativethereof)is
      restrided to ALTA licensees and ALTA members in good standing as of the date of use. All other uses are prohibited. Reprinted
      under license frornthe American Land Title Association.
Case 1:18-cr-20685-KMW Document 304-12 Entered on FLSD Docket 02/17/2021 Page 4 of 4

                                                                                                                  American Land
     ALTA Information Collection Form                                                                             Title Association
                                                                                                                         tir• Amenean Dream Sinee

     Page 4 of 4




      ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
      Type of ID                                      Issuing State or Country          % of ownership interest

      Last Name                                                 First Name

      Date of Birth                 Occupation                  Taxpayer ID Number or EIN (if
                                                                none write N/A)
      Address                                                   City                                    State    Zip



      ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
      Type of ID                                      Issuing State or Country          % of ownership interest

       Last Name                                                First Name                                       M.I.

       Date of Birth                Occupation                  Taxpayer ID Number or EIN (if
                                                                none write N/A))

       Address                                                  City                                    State    Zip



      ttach Legible copy of government issued identification (i.e. passport, driver's license, etc.)
      Type of ID                                      Issuing State or Country          % of ownership interest

       Last Name                                                First Name                                        M.I.

       Date of Birth                Occupation                  Taxpayer ID Number or EIN (if
                                                                none write N/A)

      Address                                                   City                                    State    Zip



     I declare that to the best of my knowledge, the information I have furnished is true, correct and
     complete. I understand that this Title Company will rely on this information for the purposes of
     completing any reports made pursuant to an obligation under 31 U.S.C. 5 5326(a),


      Si nature:                                                             Date: 6/28/2020

      T e or Print Name: Allison Domeneghetti                                Title:   Trustee




     Copyright 2006-2018American Land Tide Association. All rights reserved. The use of this Form (or any derivativethereof) is
     restrided to ALTA licensees and ALTA members in good standing as of the date of use. All other uses are prohibited. Reprinted
     under license frornthe American Land Title Association.
